Citation Nr: 0614012	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  06-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lower back 
disability.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran served on active duty from November 1978 to 
December 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In February 2006, the veteran submitted his substantive 
appeal, indicating that he wished to testify before a member 
of the Board of Appeals, and that he would appear before a 
Veterans Law Judge via teleconference from the Waco, Texas 
RO.  

Accordingly, the case is REMANDED for the following action:

Return this case to the RO in Waco, Texas 
for scheduling of a hearing before a 
Veterans Law Judge appearing by video 
teleconference, in accordance with the 
veteran's request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


